McCulloch, J. Appellee, John Latta, instituted this action in the circuit court of Columbia County against appellant, J. D. Gunnells, to recover the sum of $121.15, alleging in his complaint that the latter, as marshal of the town of Emerson, arrested him upon a warrant charging him with grand larceny, and took said sum of money from his person. He alleged further that said criminal charge against him had been dismissed by the grand jury. Gunnells and one Robinson jointly filed a motion, alleging that Robinson asserted ownership of the money, and asking-that the latter be made defendant and allowed to litigate his claim. The prayer of the motion was granted, and Robinson was made a party defendant. He filed his separate answer, alleging that he was the owner of the money taken from appellee by Gunnells, that appellee had stolen it from him,' and that the money was delivered to him (Robinson) after it' was taken from appellee. Gunnells also filed a separate answer, containing a denial of any knowledge or information sufficient to form a belief as to appellee’s alleged ownership of the money, and alleging that Robinson claimed the money, and that the same had been delivered to him. The court thereupon sustained a demurrer to Gunnells’s answer, and rendered judgment against him in appellee’s favor for the amount, and upon motion of appellee dismissed the action as to Robinson. It was proper to make Robinson a party to the action, as he claimed the money, and it had been delivered to him. Kirby’s Digest, § § 6006, 6011; Smith v. Moore, 49 Ark. 100; Choctaw, O. & G. Rd. Co. v. McConnell, 74 Ark. 54. After he was made a party defendant, his claim to the money in controversy should have been adjudicated in the action. The effect of the court’s ruling was to invite him in court at one door and turn him out at another without relief and without opportunity to have his rights adjudicated. It was error to sustain a demurrer to Gunnells’s answer. It contained a denial of appellee’s claim of ownership of the money. While it did not contain any allegation as to ■ Robinson’s ownership, the latter’s separate answer did contain such an allegation, and, as that was a matter of defense common to both defendants, it inured to the benefit of both. Fletcher v. Eagle, 71 Ark. 1; Lowe v. Walker, 77 Ark. 103. Reversed and remanded with directions to overrule the demurrer to Gunnells’s answer and the motion to dismiss the action as to Robinson, and for further proceedings.